Citation Nr: 0717154	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-31 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from May 31, to July 28, 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO denied service 
connection for right ear hearing loss.  The veteran timely 
appealed the May 2004 rating action to the Board. 

In December 2005, the veteran testified before the 
undersigned Veterans Law Judge at the Boston, Massachusetts, 
RO.  A copy of the hearing transcript has been associated 
with the claims file.  



FINDING OF FACT

There is an etiological relationship between the veteran's 
current right ear hearing loss and an in-service jet blast.



CONCLUSIONS OF LAW

1.  The presumption of soundness is not rebutted with regard 
to right ear hearing loss.  38 U.S.C.A. § 1111 (West 2002).

2.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating his claim.  

II.  Relevant Laws and Regulations

Service Connection-General

Service connection will be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Even if there is no record of organic diseases of the nervous 
system, such as sensoineural hearing loss, in service, its 
incurrence in service will be presumed if it was manifest to 
a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  Notwithstanding the lack of a 
diagnosis of a claimed disorder during active duty, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  

III.  Analysis

The veteran's claims folder has been rebuilt and his service 
medical records are unavailable.  The statement of the case 
reports that the service medical records contained notations 
of right ear hearing loss that was either congenital or the 
result of trauma, but had existed since childhood.

While the service medical records did apparently report a 
history of hearing loss since childhood, there is no 
indication of hearing loss when the veteran was examined and 
accepted for service.  The presumption of soundness is 
therefore for application.  38 U.S.C.A. § 1111.

There is no competent evidence as to the level of any pre-
service hearing loss; hence, the record lacks clear and 
unmistakable evidence that any pre-existing hearing loss was 
not aggravated in service.  Accordingly, the presumption of 
soundness is not rebutted.  38 U.S.C.A. § 1111.  If the 
presumption is not rebutted, the claim is analyzed as a 
normal service connection claim.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

With regard to the three elements of service connection, a 
December 2003 examination for VA documents current right ear 
hearing loss.  The requirement that there be a current 
disability is thus satisfied.

The veteran testified that he has experienced right ear 
hearing loss since a jet blast that occurred while he was 
stationed aboard the FRANKLIN DELANO ROOSEVELT in 1973.  
(Transcript (T.) at page (pg.) 3).  He denied any post-
service noise exposure.  (T. at pg. 7).  

Where service medical records are missing, there is a 
heightened duty on VA's part to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision.  Cromer v. 
Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 
46, 51 (1996).

Given these considerations, the report in the statements of 
the case that service medical records showed right ear 
hearing loss, and the veteran's testimony that he was exposed 
to acoustic injury as the result of a jet engine blast; the 
element of an in-service disease or injury is satisfied.

On the December 2003 VA fee basis examination the veteran 
reported right ear hearing loss as the result of a jet blast 
during military service in 1973.  He said that he initially 
noted pain followed by the gradual onset of right ear hearing 
loss.  The in-service jet trauma was the only history of 
noise exposure provided by the veteran.  An audiological 
evaluation revealed that the veteran had right ear hearing 
loss for VA compensation purposes, see, 38 C.F.R. § 3.385 
(2006).  The examiner opined that it was more likely than not 
that the veteran's right ear hearing loss was due to a "loud 
noise blast."  

The December 2003 medical opinion links the current right ear 
hearing loss to a loud noise blast.  The only reported 
history of such a blast was the in-service jet blast aboard 
ship in 1973.  There is no medical opinion that contradicts 
the December 2003 opinion.  The evidence, therefore 
establishes a link between the current right ear hearing loss 
and the injury in service.  Accordingly, service connection 
is warranted for right ear hearing loss.


ORDER

Service connection for right ear hearing loss is granted. 



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


